Name: 2014/352/EU: Council Decision of 21 May 2014 designating the European Capital of Culture for the year 2018 in the Netherlands
 Type: Decision
 Subject Matter: culture and religion;  Europe;  European construction;  construction and town planning
 Date Published: 2014-06-14

 14.6.2014 EN Official Journal of the European Union L 175/26 COUNCIL DECISION of 21 May 2014 designating the European Capital of Culture for the year 2018 in the Netherlands (2014/352/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Decision No 1622/2006/EC of the European Parliament and of the Council of 24 October 2006 establishing a Community action for the European Capital of Culture event for the years 2007 to 2019 (1), and in particular to Article 9(3) thereof, Having regard to the recommendation from the European Commission, Having regard to the selection panel's report of September 2013 regarding the selection process of the European Capital of Culture in the Netherlands, Whereas: Considering that the criteria referred to in Article 4 of Decision No 1622/2006/EC are entirely fulfilled, HAS ADOPTED THIS DECISION: Article 1 Leeuwarden is designated as European Capital of Culture 2018 in the Netherlands. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 21 May 2014. For the Council The President A. KYRIAZIS (1) OJ L 304, 3.11.2006, p. 1.